 In the MatterOf CAROLINEMILLS;INC.andTEXTILE WORKERS UNIONOF AMERICA, C. I. O.Case No. 10-C-1755.Decided October 17, 1946Mr. John W. Coddaire, Jr.,for the Board.Mr. Shirley Boylcin,of Carrollton, Ga., andMessrs.Weekes e iCandler,byMr. John Wesley Weekes,ofDecatur, Ga., for therespondent.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDORDEROn July 15, 1946, Trial Examiner John H. Eadie issued his Inter-mediate Report, in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, exceptions to the Inter-mediate Report were filed by the respondent.On September 10,1946, the Board heard oral argument at Washington, D. C., in whichthe Union and the respondent participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions.1.The Trial Examiner found that Overseer Duncan told a groupof employees, "Well, I have got to get shed [sic] of these Unionfellows if I stay around here myself"; that Duncan questioned anemployee concerning his union activities; that Overseer Bass toldemployee J. B. Mize that Bass was going "to get rid of that damnUnion man [another employee]" and give Mize his job; and that therespondent discriminatorily discharged two employees because oftheir union membership and activities.By all this conduct, therespondent engaged in unfair labor practices within the meaning ofSection S (1) of the Act.71 N. L R B, No 54.369 370DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.About January 3, 1945, Overseer Bass promised to give Mizeanother job which Mize had requested; but only 10 days later Bassinformed Mize that he was not needed at all and instructed him notto return to work.Bass told Mize at the time that he had learned ofMize's membership in the Union. In view of this cogent evidence ofdiscriminatory motivation, we agree with the Trial Examiner's con-clusion that the respondent discharged Mize because of his member-ship in the Union and not, as the respondent asserted, because hesuffered epileptic seizures.We also deem it significant, as furthersupporting this conclusion, that, although Mize's physical conditionwas unchanged in December 1945, the respondent nevertheless hiredhim on a part-time basis as a frame operator.This work was con-ceded by counsel for the respondent at the oral argument to involve,greater danger than the oiler's job held by Mize at the time of hisdischarge.3.We also agree with the Trial Examiner's conclusion that therespondent discriminatorily dischargedWeyman Jacobs because ofhismembership and activities in the Union.The respondent hadample knowledge of Jacobs' activities: he was union committeeman,he had acted as the Union's observer at a Board election several monthsbefore his discharge, and earlier that same year he had also testifiedin the Board's behalf in two other unfair labor practice proceedingsagainst the respondent.On or about July 15, 1945, Plant Superintendent Hall told Over-seerWilliam Duncan that "we are going to get [rid of union members]one way or another. . . .We can't come straight out and firethem.We can transfer them and make it too hard and lay themoff and make it hard and they will quit." The record conclusivelyshows that, following this conversation and until the termination ofJacobs' employment 5 days later, the respondent did, indeed, "makeit hard" on Jacobs.Thus, on July 18 Overseer Bass ordered Jacobsto sweep under the frames each night in addition to performing hisregular duties as an oiler, although this extra task had not theretoforebeen part of the oiler's duties.When Jacobs protested the unfairnessof "doubling up" on him, Bass replied that "you needn't expect anyfavors around here as long as you work for the Union, pull for theUnion; we don't want any union around here." Bass also referredt o the fact, mentioned above, that Jacobs had testified at the previousproceeding.Two days later, Bass directed Jacobs to operate theopening room, a task which would seriously affect his health, as Jacobshad advised the respondent a year before.When Jacobs explainedto Bass the reason for his inability to perform this new assignment,stating that "it nearly kills me . . . to work down there," Bassonce more informed Jacobs that he could not "expect any favors downhere as long as you hold out and work for the Union here." CAROLINE MILLS, INC.371The assignment of the opening room job to Jacobs with the knowl-edge that he would be compelled to refuse it for reasons of his healthwas tantamount to a discharge,as the Trial Examiner properly found.As the record establishes the unlawful motivation for this conduct ofthe respondent,the termination of Jacobs'employment was an un-mistakable violation of the Act.4.The respondent excepted to certain credibility findings whichthe Trial Examiner made in regard to the testimony of William Dun-can, formerly a supervisory employee of the respondent but no longerin its employ at the time of the hearing.Although called as a Board witness,Duncan failed to answer theBoard subpena served upon him and it became necessary for the Boardto obtain a Court order to compel Duncan's attendance at the hearing.When finally he did testify,Duncan's testimony was, in certain re-spects,inconsistent with written statements which had previouslybeenmadeby him and which were introduced in evidence.The vari-ances between Duncan's oral testimony and his signed statementsinvolved certain matters as to which he gave testimony adverse to thecomplaint.The Trial Examiner found,upon observing Duncan andhis conduct as a witness,that Duncan's demeanor was that of a hostileand reluctant witness.We have fully and carefully considered Duncan's testimony; andin view of the nature of the inconsistencies in Duncan's statements,the circumstances of his compelled appearance at the hearing, theTrial Examiner's appraisal of Duncan as a witness,and the entirerecord in the case,we find insufficient reason to question the TrialExaminer's findings in respect to Duncan's testimony.ORDERUpon the entire record in the case,and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,CarolineMills,Inc., Car-rollton, Georgia, and its officers,agents,successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,C. I. 0., or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees,or by dis-criminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of their employment;(b,)In any other manner interfering with, restraining,or coercingits employees in the exercise of theirright toself-organization, toform labor organizations,to join or assist Textile Workers Union ofAmerica, C.I.0., or any other labor organization,to bargain collec- 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to J. B. Mize and Weyman Jacobs immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges; I(b)Make whole J. B. Mize and Weyman Jacobs for any loss ofpay they may have suffered by reason of the respondent's discrimina-tion, by payment to each of them of a sum of money equal to theamount which he normally would have earned as wages during theperiod from January 13, 1945, and July 20, 1945, respectively, thedates on which they were discharged, to the date of the respondent'soffer of reinstatement, less his net earnings during such period;(c)Post at its plant in Carrollton, Georgia,'copies of the noticeattached to the Intermediate Report, marked "Appendix A." 2 Copiesof said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondentto insure that said notices are not altered, defaced, or covered by anyother material:(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps therespondent, has taken to comply herewith;AND IT Is FURTHER ORDERED, that the complaint, insofar as it allegesthat the respondent discriminatorily discharged Mozelle Jacobs andJoe Caswell, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. John Td% Coddaire, Jr,for the BoardMr. Shirley Boykin,of Carrollton, Ga., andMessrsWeekes & Candler,byMr.John TVesley tiVeekes,of Decatur, Ga, for the respondent.'Although J. B Mize was reinstated by the respondent on December 10, 1945, the recorddoes not show that he was reinstated to his former of a substantially equivalent position.We aie therefore ordering full reinstatement.2 This notice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"Recommendations of a Trial Examiner"and substituting in lieu thereof the words"A Decision and Order "In the event this order is enforced by decree of a Circuit Court of Appeals, thereshall beinserted, before the words "A Decision and Older," the words"A decree of the United States Circuit Court of Appeals enforcing CAROLINEMILLS, INC.STATEiI EXT OF THE CASE373Upon an amended charge duly filed by Textile Workers,tinion of America,C I 0, herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated April 10, 1946, against Caroline Mills, Inc,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the ActCopies of the complaint and noticeof hearing were duly served on the respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the respondent: (1) discharged J. B. Mize on or about January 13, 1945,Weyman Jacobs on or about July 20, 1945, Mozelle Jacobs on or about July 20,1945, and Joe Carwell on or about October 12, 1945; and failed and refused toreinstate said employees for the reason that they joined or assisted the Unionor engaged in other concerted activities; and (2) by these acts, and from onor about March 15, 1945, to the date of the complaint, through its officers, agentsand supervisory employees, including John Bass, by making disparaging remarksabout certain employees because of their union affiliation; by stating that anyemployee who was a member of the Union could leave its employ; by stating toan employee that it did not want a union in the plant ; by stating to an employeethat said employee could not expect any favors because of his union activities ;and by urging, persuading, threatening and warning employees to refrain fromwith,assisting,becoming or remaining members of the Union, interferedrestrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On or about April 19, 1945, the respondent filed an answer wherein it admittedcertain allegations of the complaint as to the nature and extent of its business,but denied the commission of any unfair labor practicesAt said time the re-spondent also filed a formal motion to dismiss the complaint.Pursuant to notice, a hearing was held at Carrollton, Georgia, on April 22,23, and 25 and May 28, 1945, before the undersigned Trial Examiner, duly desig-nated by the Chief Trial ExaminerThe Board and the respondent were repre-sented by counsel.Excepting the Union, all parties participated in the hearing.Full opportunity to be beard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all pastiesAt the opening of the hearing the undersigned denied respondent's writtenmotion to dismiss the complaint, but treated said motion as a demand for a billof particulars.Accordingly, the undersigned directed Board's counsel to par-ticularize on the record certain allegations of the complaint.The Board com-plied with the undersigned's order.At the close of the Board's case-in-chief,the respondent moved to dismiss the complaint.The motion was denied.Afterthe taking of all testimony, the respondent renewed its motion to dismiss thecomplaint.Ruling on the motion was reserved. The motion to dismiss is dis-posed of as hereinafter indicatedAt the conclusion of the evidence the Board'scounsel moved to conform the pleadings to the proof as to formal matters suchas names and dates.The motion was granted ziAt the hearing Board's counsel moved io amend the complaint with respect to the datesof discharge of Prize and CarwellThe complaint originally alleged that 111ize and Carwellilere discharged on \iaich 30, and October 22, 1945, respectively.The motion to amendwas granted over the objection of the respondent.2The respondent did not object to the motion, except insofar as it related to the datesof the discharges as alleged in the complaint. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the parties waived oral argument at the close of the hearing.Althoughoffered an opportunity to do so, none of the parties filed briefs with the under-signed._Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THEBUSINFISS OF THE RESPONDENTCaroline Mills, Inc., is a Georgia Corporation, engaged in the manufacture,sale and distribution of cotton yarn and synthetic fibre, and with its principaloffice and place of business located at Carrollton, Georgia.During the fiscal year ending June 30, 1945, the respondent caused approxi-mately $250,000 worth of raw materials to be purchased and transported fromsources outside the State of Georgia to its Carrollton plant.During the sameperiod it caused approximately $600,000 worth of the products manufactured atsaid plant to be transported to and through States of the United States otherthan Georgia.At the hearing the respondent admitted that it is engaged in commerce withinthe meaning of the Act.The respondent employs about 175 persons on the average.II TILELABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress of IndustrialOiganizations, is a labor organization which admits to membership employeesof the respondent.III.THE UNFAIR LABOR PRACTICES1.Respondent's labor relations history and policy, interference, restraint, andcoercionAfter a hearing held at Carrollton on February 21, 1945, a Trial Examinerfound that the respondent had engaged in unfair labor practices within themeaning of Section 8 (1) and (3) of the Act.Upon appeal, the Board sustainedthe Trial Examiner's findings 3On April 17, 1045, the Board conducted an election among the employees of therespondent.The Union lost the election and thereafter filed objections with theBoard, alleging that the respondent had engaged in unfair labor piactices whichhad affected the outcome of the electionThe Union also filed a charge with theBoard, alleging that the respondent had engaged in unfair labor practices.Uponconsolidation of the proceedings by the Board, a hearing was held at Carrolltonhetoie a Trial Examiner on June 7 and 8, 1945. The Trial Examiner found thatthe iespondent had engaged in certain unfair labor practices within the meaningof Section 8 (1) of the Act. After appeal by the respondent, the Board in itsdecision sustained in part the Trial Examiner's findings of interference andordered that the election be set aside 4In the instant case the Board called as its witness William Duncan, formerly anoverseer of the respondent on the third shiftsDuncan testified credibly, in sub-3 In theMatter of Caroline Mills, Inc,64 N L R B 200' In theMatter of Caroline Mills, Inc(Cases Nos 10-C-1713 and 10-R=1383), 64L R B 3765Duncan was discharged by the respondent about September 1945, for drinking.TheBoaid issued a subpcna to Duncan but he did not attend the hearing until the Board ob- CAROLINE MILLS, INC.375stance, that at sometime between July 1 and 4, 1945, he had a conversation withJ.W. Dunsford, assistant superintendent of respondent's plant ; and that Dunsfordtold him that employees Cole and Joe Carwell were too bold about wearing theirunion buttons and that the respondent accordingly would have to discharge them.At some time between July 5 and 10, Duncan was sitting in front of the plantwith a number of unidentified employeesWyman Jacobs approached the groupand spoke briefly with one of the employees.Duncan then stated to the groupas a whole, "Well, I have got to get shed of these Union fellows if I stay aroundhere myself."' The undersigned finds that this statement by Duncan constitutedinterference, restraint, and coercion.On about July 15, Duncan conferred with Dunsford and C. L. Hall, plantsuperintendent, in the latter's office'Duncan testified and the undersigned findsthat the following conversation took place :"Mr Hall," he said, "You know about who is union," and I said, "I might havean idea who is union, but I don't know them and I wouldn't say " He,said,"Well, we don't care who is, but we are going to get shut of them one wayor another . . .We can't come straight out and fire themWe cantransfer them and make it too hard and lay them off and make it hard andthey will quit."'Bryant Word, a fly frame operator on the third shift and an active member ofthe Union, was laid off from work by Duncan on at least 2 nights during Julyand August of 1945 Ile received another 1 night lay-off dieing December 1945.The undersigned is convinced and finds that Word received these lay-offs becauseof his membership in and activities on behalf of the Union and that such actsby the respondent constituted interference, restraint and coercionThe evidence clearly shows that the respondent knew that Word was a mem-ber of the UnionWord testified without contradiction that Duncan had qucs-tanned an order from the District Court of the United States In the undersigned's opin-ion, Duncan was a hostile and reluctant witness, insofar as the Board's case was concerned.Aside from the fact that it was necessary for the Board to obtain an order of the Courtto compel his attendance, this was apparent from his demeanor as a witnessThe Boardintroduced into evidence two statements, signed by Duncan, which in some respects are inconflict with his testimony adveisely to the BoardAccordingly, the undersigned does notcredit Duncan's entire testimony, but only where convinced that it is truthful.Evidenceadduced at the hearing by both the Board and the i espondent conclusively shows that over-seers were supervisory employees.9 Jacobs testified to the above statement of Duncan and the undersigned credits his testi-mony in this connectionAs will be hereinafter related, Jacobs was openly active in behalfof the UnionDuncan did not specifically deny the statement attributed to him by Jacobs.He admitted the occuirence but testified that lie could not recall what lie had saidOncross-examination, however, lie testified that the Union was not mentioned'Hall became superintendent on or about March 15, 1945Prior to that time Minis heldthe position, as will be hereinafter related8Both Hall and Dunsford denied that the conversation took placeThe undersigneddoes not credit their denialsIt is apparent from the record that the respondent subse-quently followed the above policy as stated by HallBryant word testified that on one occasion Duncan stated to him, "It looked to me likethat you and Joe (Carwell) got itIwas told to make it hard for you-all", andthat on another occasion when they were discussing employee Frank Cole, Duncan said, "Iwish I could help hill if I could, but he is Union. I got orders to make it as hard on himas I can " Duncan testified that Hall mentioned Cole as a member of the Union during theabove convei cationJoe Caiwcll worked undei Duncan at sometime dining the year 1945 but the exact datesare not clear from the recordDuncan testified that Carwell was mentioned by Hall as amember of the Union during the above conversationCaiwell testified that lie had a con-versation with Duncan at sometime after they were no longer employees of the respondentand that Duncan told him that he had been given orders to fire him and several otheremployees 376DECISIONS OF NATIONALLABOR RELATIONS BOARDtioned him while they were at work concerning his union activities and that afterDuncan was fired he(Duncan)told him that he(Word)had received the lay-offsbecause of his union activities at the instruction of Dunsford.Duncan testified,in substance,that he laidoffford asa reprimand for absenting himself fromwork and not because of the instructions he had received from Dunsford. Theundersigned does not credit Duncan's testimony in this requestThe lay-offsclearly followed the policy toward union members as enunciated by Hall duringhis conversation with Duncan as above related.2 The discriminatory discharge of J. B. MizeMize entered the respondent's employ during the latter part of the year1944oHe washired to open ote frames but worked as an oiler on the secondshift until discharged.The overseer on the second shift at alltimes mentionedherein was Johnny Bass.Mize joined the Union when he was first employed by the respondent and wasthereafter active in its behalf"On about January 3, 1945,Mizequestioned Bass concerning when he (Mize)would be advanced to the position of frame operator."Bass replied that Mizewould get the job as soon as lie could be replaced.Bassthen pointed to WeymanJacobs, who was a frame operator at the time, and said,"I am going to getrid of that damn Union man and give you that job " 12On Saturday, January 13, Mize again asked Bass when he would be put onframes or would receive the equivalent in wagesBass replied, "I found out youbelong to the Union I don't even need you on the job you are on . . . youneedn't come back."Mize answered that he would return for the wages owedhim."On the following Monday, January 15, Mize returned to the plant for his wages.He was met at the plant entrance by Bass who took him to the office of Minis,the plant superintendent.MizeaskedMinis for a release.Mimsreplied, "Well,you don't get no release . . .We ain't firing youWe laying you off"Mize askedthe reason for the lay-off, butMims refusedto answerAftei athreat by Mize to take his family out of the plant, Mims made out a release.54However,Mizethen stated, "I believe I will just get them out anyway."There-upon, Mims destroyed the releaseAs Mize was about to leave theoffice.Miniscalled him back.After some further conversation,Minisfinally gaveMizea release."The iecord does not show the exact date of hiring11Mize testified that at his solicitation his two sons and his daughter-in-law, w lio alsowere employees of the respondent, joined the Union" The evidence shows that frame operators received higher wages than oilers12Misc testified to the above conversation and the undersigned credits his testimonyin this connectionBass denied that any such conversation took place.Bass did not im-press the undersigned as a credible witness, especially in connection with other issues inthe case, hereinafter related.13Mize testified credibly to the above conversationBass, in effect, denied the entireconversationHe testified,in substance,that Mize had had a number of epileptic fits whileat work , that lie (Bass) had discussed MIlze's condition with Plnns, plant superintendentat that time, and that he and Mims then called Mize to the office and told him that hewould have to "rest up a while," although Mize protested that lie thought his conditionwould be all rightMims was not called as a witness at the hearingMice denied thathis physical condition was discussed when he was dischargedHe further testified thathe had not had any "spells" for at least 10 days prior to his discharge14The evidence shows that at all times mentioned herein skilled labor was scarce in thevicinity of Carrollton11Mice testified to the above conversation and the undersigned credits his testimony inthis respectFor Bass' version of the conversation see footnote 13,supraThe release CAROLINEMILLS, INC.377Mize was rehired by the respondent on December 10, 1945,as a part-timeemployeeIt is undisputed that when he was rehired the respondent questionedhim concerning his physical condition.Conclusions as to J. B Mize's dischargeThe respondent admits thatMizewas discharged on January 13, 1945.How-ever, the respondent contends that he was discharged becauseof hisepilepticattacksIt is the uncontradicted testimony of Mize that he did not have any attacksfor at least 10 days prior to January 13, or from about thetime Basstold himthat he planned to make him a frame operator in place of JacobsThere isno dispute that Mize had had a number of attacks in the plant prior to thattime.If the respondent had been seriously concerned about Mize's physicalcondition, it does not seem likely that it would have considered promoting himto the position of frame operatorThat the respondent was not so concerned isshown by the fact that he was rehired as a frame operator in December, 1945.It does not appear that Mize was openly active on behalf of the Union isWhenBassreferred to Jacobs as a "damn union man," Mize did not in any wayindicate that he was an adherent of the Union.Bass subsequently'learned thatMizewas a member of the Union, as shown by his statements on January 13.From that conversation it is apparent that Mize was discharged because of hisunion affiliation and for that reason alone.Accordingly, the undersignedfindsthat the respondent discharged Mize onJanuary 13, 1945, because of his membership in and activities in behalf of theUnion.The undersigned further finds that Bass' statement to Mize concerningJacobs constituted interference, restraint and coercion.3The discriminatory discharge of Weyman Jacobs and the alleged discrimina-tory discharge of Mozelle JacobsMozelle Jacobs is the wife of Weyman JacobsThey were first employed by therespondent about September of 1942, and worked on the second shift under Bass.Weyman Jacobs was an oiler for about 4 or 5 months prior to his discharge, butduring his employment he had at times been a frame operator" It appearsthat his wife was at all times a frame operator.Weyman Jacobs was a committeeman of the Union and was openly active inits behalfHe testified as a witness for the Board at the hearings held inFebiuary and June, 1945, and acted as an observer for the Union at the electionconducted in April.Mozelle Jacobs testified at the June hearing as a witnessfor the Board.Prom about the last of June 1945, until he was discharged, Bass required Wey-man Jacobs to work in the picker room for 1 or 2 hours almost every night.This job was in addition to his regular duties as oiler.On July 18 Bass told Jacobs to sweep under the drawing frames every night.Jacobs testified and the undersigned finds that the following conversation ensued :was not introduced in evidenceMize testified that he presented the release to his nextemployer when he was hired at a mill located at Douglasville, GeorgiaIn an attemptto discredit Mize's testimony, the respondent introduced in evidence Mize's employmentapplication at that mill in which the reason for leaving the respondent's employ is statedas "Dissatisfied"The undersigned attaches no significance to this fact, especially sincethe respondent admits that Mize was discharged.Bass testified that he did not see Mize wear a union button in the plant.Weyman Jacobs also worked as an oiler at some undisclosed time on the third shiftunder Duncan. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said, "Mr. Bass, what are you trying to do, double up on me?"Hesaid,"No " He said that went with the job. I says,"It hasn't since I havebeen here."...I said, "Iwillsee Mr. Dunsford tomorrow and see whathe says."He says,"Mr. Dunsford is not running this shift.You will dowhat I tell you if you stay around here." . . . And I says, "What wouldyou call it except doubling up on me?"And Mr Bass says,"You can't expectany favors around here as long as you stick out or hang out for what youare.1118On July 19 Jacobs met Dunsford shortly before 2 p in., the starting hour forthe second shift.Jacobs testified and the undersigned finds that the followingconversation ensued :A. I asked him-I was going in to wm k then I asked Jlr Dunsford ifhe gave Mr. Bass orders to put more work on incHe said, "No, sir.Whatis the matter?" I says, "Mr. Bass told me to clean out from under thedrawing frames every night, sweep out from under them."And Mr. Duns-ford says, "No, I haven't given him that order "He says, "I will see aboutthat."And then he says, "I would be glad if they were swept out from under asmuch as once or twice a week." And I told him, I says, "I would be gladto do that for you."He says, "I would be glad if you would sweep out fromunder them as much as once or twice a week." He said, "I will see Mr.Bass about it." IllShortly after the start of the shift on July 19, Bass approached Jacobs andstated that he wished to talk with him.As to this conversation, Jacobs testi-fied credibly as follows :Iwas stripping cards.And I walked over where he was atHe says,"The old man told me that you told him I was trying to get hard on you "I spoke to him, I said, "What in hell are you trying to do if you ain't?"He said, "Well, Jacobs, you needn't expect any favors around here as longas you work for the Union, pull for the Union ; we don't want any unionaround here "I says,"Well," I says, "yousaid you wasn't trying to get hard on me."He says, "No, I ain't."He said, "You go ahead and do what I tell you to doand we will get along like brothers."And he turned and walked off. AndI said. "Continue keeping up the extra jobs that you give?"And he didn'tmake any reply back 20°Jacobs further testified and the undersigned finds that Bass also in this con-versation referred to the fact that Jacobs and his wife had testified at a previoushearing of the Board.18Bass did not deny the above conversation but testified that he did not make any refer-ence to the Union.Both Bass and Hall testified,in substance,that oilers were generallyutilitymen and that it had been part of their duties to sweep out from under the framesprior to the date of the above conversation.Dunsford also testified that it was the oilers'job to sweep under the frames.Hall and Bass further testified that frame operators alsowere required to do such sweeping once each week.Both Mize and Jacobs testified that itwas not partof theoilers'job to sweep under the frames and that such sweeping was per-formed exclusively by the frame operators.B. Spradlin,overseer on the third shift fromDecember 1945 until about March 1940,and Duncan both testified that oilers were notrequired to sweep under frames.The undersigned believes and finds that sweeping underframes was not part of an oiler's duties prior to July 18, 1945.10Dunsford,in effect, denied the substance of the above conversation.He testified thathe told Jacobs that it was the oilers'job to sweep out from under the frames.MozelleJacobs testified that she was present during the conversation.Her version of the con-versation is substantially the same as her husband's.20Bass denied that he had any conversation with Jacobs concerning his union activities. CAROLINE MILLS, INC.379During that shift Jacobs, at Bass' request, helped for about 1 hour in theypicker room.Toward the end of the shift, Bass ordered Jacobs to sweep underthe frames that night, and every day thereafter. Jacobs replied that he wouldsweep under the frames every day if the other oilers were also required to doso 21However, he did sweep under the frames that night as requested.Shortly after Jacobs reported for work on July 20, Bass ordered him to runthe opening roomJacobs replied that he preferred to do his job as an oiler.Jacobs testified credibly that the following then took place :He said, "Well, you will do what I tell you if you stay around here."And I told him, I says, "It hurts me," or something like that. "It nearlykillsme," I believe is the way I said it, "to work down there."He said,"Well, Jacobs. you can't expect any favors down here as long as you holdout and work for the Union here.",And I told him, I says, "I would rather have my time and release than togo down and run the openers I didn't tell him I wanted my time and releaseI told him I would rather have my time and release than go down and runthe openers "He turned and walked off three or four steps from me, and turned andcalled back to rueHe said. "I will tell you what to doYou and your wifego out there and tell them I said to pay you up and giveyouyour release." 22As directed by Bass, Jacobs got his wife and they then -went to Hall's office "Upon being asked by Hall the cause of the trouble, Jacobs replied that Bass had21Other than the testimony of Bass, llall and Dunsford to the effect that it was partof the oileis' duties to sweep out front under the frames, there is no evidence in the casethat the oilers oh the other two shifts did in fact do so, either befoic of after July 19.Jacobs testified that, as an oiler, he had never swept under the frames prior to July 19,and the undersigned so finds"Bass denied that any reference was made to the Union or that Jacobs at any timecomplained that running the opening room affected his healthBoth Bass and Halltestified that Jacobs had operated the opening room on July 18 and that he had soworked on a number of occasions prior thereto without complaint. Jacobs testifiedand the undersigned finds, that lie had operated the opeuitig iooni for 1 night about 1year prior to the above date, that lie thereafter told Bass that he did not want thejob as the dust affected his health , and that lie had not operated the opening room fromthat time until his dischargeMize, who worked as an oiler as stated above, testifiedcredibly that he was never asked to and never did operate the opening roomBasstestified thatMize "sometimes" did operate the opening roomDuncan testified thatoilers were not required to operate the opening rooms as a part of their duties and thatsuch opeiation was on a voluntary basis.As stated above, the respondent contendsthat oilers were used as general utility menBass testified that Jacobs was so advisedwhen transferred to oilingJacobs denied this and the undersigned credits his denial.Spradlin testified that he was instructed to use oilcis as utility men when lie acted asoieiseer.However, he fnithei testified that he was not required to work in the pickerroom or operate the opening room when lie worked as an oilerDuncan also testifiedthat working in the picker room was not part of an oiler's duties.The undersigned con-cludes and finds that oilers were not general utility men, in the sense that they wererequired to work in the picker room or operate the opening room as a part of theirregular duties,The evidence shows that the opening room was operated by one personand that it was a "dusty job " The respondent adduced evidence to show that "strippingcards."which was part of an oiler's duties, involved more dust. It is to be noted,however, that operating the opening room was an 8-hour fob, whereas stripping cardsrequired only a relatively short time.23Bass testified without contradiction that he also had sent Giady Watts to Hall'soffice for the same reason immediately prior to Jacob's refusal.Watts was not called as awitness at the hearingBothWeyman and Mozelle Jacobs testified that Watts wasdischarged on the same dayThere is no evidence in the case indicating that Wattswas a member of the Union. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDsent them to get their"times" and releasesAs to thebalance of the conversation,Hall testified as follows :I sent Pete Naylor, the shipping clerk, to get Johnny (Bass) and Johnny cameinto the office and Johnny told me that he had asked Mr. Jacobs twice torun the opener room, that lie did not have anybody to do it and I asked Mr.Jacobs if that was so and he said it was, he said he would rather have histime than go down there. I said, "Mr Jacobs, you have run the openerroom before and you know you can run it You know that we have tohave somebody down there to run the opener room or else the mill will shutdown and we need you down there If you want to do the job clown therego down there and run it "He said that he world rather have his time Isaid, "If that is what you want that is what I will do " I turned to Mrs.Jacobs and asked her, I said, "Airs Jacobs, you are not quitting are you?"She didn't say anything. I said, "Your job is out thereWe need you onit."I said, "What are you going to don" And Jacobs said, "She is quittingtoo ... " So I wrote out both of their time and wrote. out the separationslip.I wrote on the time slip the reason why they were leaving and when liegot the separation lie said he was not quitting, he was fired I said. "Youare not fired, we have a job for you if you want to niu it It is yours torun "He said he was fired and that was all "The undersigned believes and finds that Hall testified credibly as to the aboveconversation with one exception, namely, the undersigned does not believe thatJacobs said that his wife was quittingThe latter part of the conversation, asabove, shows that Jacobs felt that he and his wife had been fired, and lie so advisedHall.Accordingly, the undersigned finds that Jacobs merely indicated that hiswife also wanted her "releaseConclusionsas to the dischai ge of Weyniau and Mozelle JacobsThe respondent contends that Wey man Jacobs quit bis job a ud that lie was notdischarged.Further, the respondent contends that oilers were general utilitymen and, accordingly, that it was part of Jacobs' duties to operate the openingroom when requestedThe undersigned finds no merit in these contentionsJacobs was openly active on behalf of the UnionHe was a committeeman ofthe Union, testified as a witness for the Board at the hearings in Februniy andJune, 1945, and acted as an observer for the Union at the election in April, 19-15.As found above in the discussion of Mize's discharge, Bass told Mize early inJanuary 1915, that Jacobs would be discharged because he was an adheient of theUnionThat the respondent had a determined policy to rid itself of employeeswho were members of the Union is clearly shown by the conveisation betweenHall, Dunsford and Duncan on about July 15, 1945This policy was to make the24 Jacobs denied that Hall requested him to operate the opening roomHe testified thathe told Hall when his wife was asked if she wanted her release, "Yes. Mr Bass said forher to get her'n too "Mozelle Jacobs, however, testified that her husband said, "Yes, shewants hers." Jacobs testified fuither that Bass was present during part of the conversa-tion ; and that Hall stated that he knew Bass had fired themOtherwise the testimony ofWeyman and Mozelle Jacobs (lid not difl'er materially fiom Hall's version of the conversa-tion.Both Weyman and Mozelle Jacobs impressed the undersigned as honest and sincerein their testimony.However,they obviously were not educated personsIn view-of theapparent conflicts in their own testimony as to this conversation and with the tacts con-cerning the discharges, the undersigned feels that Hall's version of the conversation is themote reliable.' The notice of separation given Jacobs states as a reason for terminationof employment,"Was told by foreman to run opener room job and Jacobs told him hewould rather have his time and release, which was given to him." The one given MozelleJacobs reads,"Quit-when husband left the employ of the Company." CAROLINE MILLS, INC.381work of such employees sufficiently unpleasant and hard so that they would quit,but not to discharge themThe evidence conclusively shows that the respondentapplied its policy to JacobsFollowing the hearing in June, bass assignedJacobs to work in the picker room for an hour or two each nightJacobs did notcomplain about this extra work and Bass then gave him the assignment ofsweeping out from under the frames each nightJacobs complained about thisassignment but agreed to do the sweeping if it was also performed by the otheroilersHe swept but from under the frames for the first time on July 19Thenext day he was ordered by Bass to operate the opening room and JacobsrefusedSince Watts was also discharged by Bass for refusing to run the opening room,itwould seem that Jacobs' discharge was not discriminatory, keeping in mindthat the Board failed to offer any proof as to whether or riot Watts was a mem-ber of the Union.However, the undersigned has found that Jacobs told Bassabout 1 year prior to his discharge that running the opening room affected hishealth, and that he made reference to this fact in his conversation with Basswhen ordered by him to operate it on July 20. The question then presents itselfas to whether the respondent's anti-union policy and Jacobs' claims of ill effectson his health are sufficient to override an act of the respondent which otherwisewas not discriminatory. The undersigned believes that they are. The respondentwas looking for an excuse to fire Jacobs because of his union activities and seizedupon this opportunity, knowing that he in all probability would refuse to operatethe opening room because of ill effects on his health. The request was thereforediscriminatory since Bass' underlying purpose was to get rid of Jacobs onaccount of the latter's union activitiesIn the undersigned's opinion, the -facts in the case clearly constitute a con-structive discharge.The respondent's contention that Jacobs quit is merely asubterfuge or a technicality of words whereby respondent seeks protection fromits discriminatory actsTo hold with the respondent in such a case would be todefeat the intent and pun poses of the Act.Moreover, 'Jacobs, at the time ofdischarge, stated that he wished to work at his regular duties and protestedthat he and his wife were not quitting but were being fired.Accordingly, the undersigned finds that Weyman Jacobs was discharged bythe respondent on July 20, 1945, because of his membership in and activitieson behalf of the Union. The undersigned further finds that Bass' statementsto Jacobs concerning the Union constitute interference, restraint, and coercion.In the undersigned's opinion, the Board tailed to prove that Mozelle Jacobswas discrimunatorily discharged. It is true that in all probability she wouldnot have lest* her employment but for the respondent's discrimination againsther husbandNevertheless,Weyman Jacobs replied in the affirmative to Hall'squery as to whether or not she wanted her release. Further, the undersignedhas found above that Hall told her that he wanted her to continue working.Under the circumstances, it could not be held that the respondent discriminatorilydischarged her, and the undersigned so finds.4The alleged discriminatory discharge of Joe CarwellCarvell was employed by the respondent about July, 1944, as a frame operator119 was hired by Bass and worked on the second shift.He was working on thatshift when he left the employ of the respondent, but he had worked on the thirdshift under Duncan for about G months during an undisclosed period of timeCat-well was an active member of the UnionHe openly wore a union buttonin'tbe plant and testified as a witness for the Board at one of the previous hearingsAs related above, Carwell's name wac mentioned by Hall and Dunsford during 382DECISIONSOF NATIONALLABOR RELATIONS BOARDconversations with Duncan in July 1945Duncan further testified and the under-signed finds that he had orders from Dunsford to transfer Carwell to Lass' shiftso that the latter could discharge him .3About September, 1945, Carwell developed boils on his hands which incapacitatedhun for work.He told Bass about his condition and the latter agreed that heshould not work until his condition got better.He stayed away from work forseveral weeks and, upon returning, worked for several days"His boils againcaused him trouble and, without advising Bass, he remained away fiom the plantfor several more weeksAt the end of that time he again returned to the plantfor work, but was told by Bass that his job on the second shift had been filled.Bass, however, offered him work on the third shift. Carwell requested a releasebut was told by Bass that he did not need one.He did not return, to work forthe respondent 27Conclusions as to the alleged discharge of CarwellThe evidence clearly indicates that the respondent eventually intended to dis-charge Carwell because of his union activities.This is shown by Dunsford's andHall's statements to Duncan during July, when Carwell was specifically men-tioned as a member of the Union. However, it appears that skilled labor wasscarce in Carrollton in the latter part of 1945, as evidenced by the fact that Mizewas re-hired in December.The undersigned has found above that Bass offeredCarwell work on the third shift. The respondent's need of his services as aframe operator at that time apparently outweighed the fact that he was an activemember of the Union. Certainly, the respondent could not be held accountablefor the fact that it filled Carwell's position on the second shift after his 'extendedlay-off, especially since it appeals that he had been lax in keeping the respondentadvised as to the possible date when he would return to work.Accordingly, the undersigned believes and finds that Joe Carwell wbs notdischarged on October,12, 1945, because of his membership in or activities onbehalf of the Union.1V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring in con-nection with the operations of the respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and such of them as have been found to be unfair labor prac-tices tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.23Dunsford,in effect,denied issuing such orders to Duncan.The evidence indicates thatDuncan was reluctant to discharge members of the Union and disobeyed orders in this re-spectHe testified that he transferred Carwell to Bass' shift at Carwell's request and notbecause of Dunsford's orders.Carwell testified and the undersigned finds that Duncanrequested him to work on the second shift under Bass20Carwell's last day of work was on October 12, 194527Bass testified, in substance, to the above facts and the undersigned credits his testi-mony in this connectionCarwell was not an intelligent witness and his testimony wasvague and indefinite. He did not deny that he was offered work on the third shift, but testi-fied that he did not "recollect" that Bass had made such offer. Otherwise, his testimonydid not differ in any material respects fiom that of Bass. CAROLINE MILLS, INC.383It has been found that the respondent discriminated in regard to the hire andtenure of employment of James B. Mize and Weynian Jacobs. It will thereforebe recommended that the respondent offer them immediate and full reinstate-intent to their former or substantially equivalent positions without prejudice totheir seniority and other rights and privileges.'' It will be further recommendedthat the respondent niak,,them whole for any loss of pay that they may havesuffered by season of the respondent's discrimination against them by paymentto them of sums of money equal to the amounts they would have earned as wagesfrom the dates of the discriminatory discharges to the dates of the respondent'soffers of reinstatement, less their net earnngs,2' during said periods.It has also been found that the respondent, by the acts and statements ofDuncan and Bass, has interfered with, restrained and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the ActThe Board's decisions in the piioi proceedings heretofore referred to andthe findings herein, establish the fact that the respondent has a fixed policy tointerfere with the rights of its employees Under the Act.Key officials of therespondent were active in formulating and putting into practice this policy ofinterferenceThe record of extensive violations of the Act, both in the past andat the present time, indicates that steps must be taken to insure that there beno recurrence of unfair labor practices in the future.Accordingly, in order tosafeguard for the respondent's employees the guarantees of Section 7 of the Actand otherwise effectuate the policies of the Act, it will be recommended that therespondent be ordered to cease and desist frolic in any manner interfering withthe rights guarantee(] in Section 7 of the ActSince the undersigned has found that the respondent did not discrimimaoidydischarge Joe Carivell and Mozelle Jacobs, it will be recommended that thecomplaint be dismissed in this respectUpon the basis of the foregoing findings of fact and the entire record in thecase. the undersigned makes the following .CONCLUSIO\S OF L,rw1TextileWoikers Union of America, C 1 O, is a labor oiganization withinthe meaning of Section 2 (5) of the Act2.By discriminating in regard to the hit] e and tenure of employment of J BMize and Weyman Jacobs, thereby discouraging membership in the Union, therespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act3By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section S (1)of the Act4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 ((i) and (7) of the Act25In the caseofMize, itappears that he works for the respondent at the present timeas a part-time employeeIt is not clear from the record if the tespondent on December10, 1945,offered him full reinstatement as iecommended above.29 By "net earnings"ismeant earnings less expenses,suchas for transportation, room,and board,incurred by an employee in connection with obtaining workand working else-where than for the respondent,which would not havebeen incurred but for his unlawfuldischarge and the consequent necessityof his seeking employmentelsewhere.SeeMatterof CrossettLumber Company, 8 N. LR B 440Moniesreceived for work performed uponFederal,State, county,municipal,or other work-relief projects shall be considered as earn-ings.SeeRepublicSteel Corporation v N. L R12 , 311 U S 7.717734-47-vol 7126 384DECISIONSOF NATIONALLABOR RELATIONS BOARD5The respondent has not engaged in unfair labor practices by discriminationin regard to the hire and tenure of employment of Joe Carwell and MozelleJacobs.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law theundersigned recommends that the respondent, Caroline Mills, Inc , Carrollton,Georgia, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership in the Textile Workers Union of America,C I. 0., or any other labor organization of its employees, by laying off, discharg-ing, or refusing to reinstate any of its employees and from refusing to employany member of that union, or in any other manner discriminating in regard totheir hire and tenure of employment or any teim or condition of employment;(b) In any other, manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist Textile Workers Union of America, C. I. 0, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act2.Take the following afflimative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to J B. Mize and Weyman Jacobs immediate and lull reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges ;(b)Make whole J. B Mize and Weyman Jacobs for any loss of pay they mayhave suffered by reason of the respondent's discrimination against them bypayment to them of sums of money equal to the amounts they would normallyhave earned as wages from the dates of the discrimination to the dates of therespondent's offers of reinstatement less their net earnings L0 (luring said periods;(c)Post immediately at its plant at Carrollton, Georgia, copies of the noticeattached to the Intermediate Report herein mar ked "Appendix A " Copies of saidnotice, to be furnished by the Regional Director for the Tenth Region, after beingsigned by the respondent's representative, shall be posted by the respondentimmediately upon the receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily postedReasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced, of coveredby any other material ;(d)Notify the Regional Director for the Tenth Region in witting, within ten(10) days from the (late of the receipt of this Intermediate Repot t, what stepsthe respondent has taken to comply therewithIt is further recommended that unless on or before ten (10) clays from thereceipt of this Intermediate Report, the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recbniniendations, theNational Labor Relations Board issue an oider iequuing the respondent to cakethe action aforesaid.,It is further recommended that the allegations of the complaint that therespondent discriminatorily discharged ,Joe Carwell and Mozelle Jacobs be dis-missed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1045, any party or counsel for the Board may, within fifteen (15) days from the30 See footnote29,sun?a CAROLINEMILLS,INC.385date of the entry of the cider transferring the case to the Board,pursuant toSection 32 of Article II of said Rules and Regulations,tilewith the Board,Rochambeau Building,Washington25,D. C., an original and four copies ofa statement in writing,setting forth such exceptions to the Intermediate Re-port or to any other part of the record or proceeding(including rulings upon allmotions or objections)as he relies upon,together with the original and fourcopies of a brief in support thereofImmediately upon the filing of such state-ment of exceptions and/or brief,the party or counsel for the Board filing the sameshall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board,request therefor mustbe made in writing to the Board within ten (10)days from the date of theorder transferring the case to the Board.Any party desiring to submit a briefin support of the Intermediate Report shall do so within fifteen(15) days fromthe date of the entry of the order transferring the case to the Board,by filing withthe Board an original and four copies thereof,and by immediately serving a copythereof upon each of the other parties and the Regional Director.Joan H. EADIE,Trial Exananer.Dated July 15, 1946.APPENDIX ANovicE To Al L EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hei ebb notify our employees that.We will not in any manner interfere, with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Textile Workers Union of America, C I 0.,or any other labor organization, to bargain collectively through representa-tives of then- own choosing, and to engage in concerted activities for thepurpose of collective baigamrng or other mutual and or protectionWe will offer to the employees named below inimediate and full rein-statement to them. former or substantially equivalent positions withoutprejudice to any seniority or other iIghts and piivileges previously enjoyed,and make them ww hole for any loss of pay suffered as a result of the dis-criminationJ.B.MiseWeyman JacobsAll our employees are free to become or remain members of the above-namedunion or any other labor organizationWe will not discinminate in regaid tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity oil behalf of any such labororganization.CAROLINE,MILLS, INC,Dated ----------------------------------By ----------------------------(Representative)(Title)NOTE-Any of the above-named employees piesently serving in tl.e armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforcesThis notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.